Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, October 1816
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen



post October 1816

On the Portrait of My Husband.
The painters Art would vainly seize
That harmony of Nature;
Where Sense and goodness joined with ease
Shine forth in every feature.—
That open front where wisdom sits,
That eye which speaks the Soul;
That brow that study gently knits
That bright attempered whole,
That vast variety of mind
Capacious, clear and strong,
Where brilliancy of wit refined
Enchants the list’ning throng;
That sense of right by God imprest
That virtuous holy love;
Of excellence whate’er is best
Imparted from above!
These Painter if thou can’st impart
Shall fame immortal raise
And e’en the greatest in thy Art
Shall carol forth thy praise—
L. C. Adams
Written in 1816 in England
My Dear Mary
I send you this effusion of a sorry Muse as an attempt to deleniate that which Artists seldom succeed in—it is at least drawn by the Pencil of love and respect for the original; and the world generally has sanctioned the likeness. The very flattering but undeserved Note of approbation from your Aunt recently received has excited enough of vanity to induce me to offer you an Autograph as a Memorial of my  respect—and on a Subject generally acknowledged great and estimable—
With affectionate regard / your friend  
Louisa Catherine Adams
    1st. line impart.
